Citation Nr: 1041202	
Decision Date: 11/02/10    Archive Date: 11/12/10

DOCKET NO.  08-08 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Calvin Hanson, Esq.


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel




INTRODUCTION

The Veteran had active service from September 1966 to June 1969.  

This appeal comes before the Board of Veterans' Appeals (Board) 
from a June 2007 rating decision of the Department of Veterans 
Affairs (VA) Regional Office in Nashville, Tennessee.  

In a December 2009 decision, the Board denied the Veteran's claim 
for an initial rating in excess of 30 percent for PTSD.  The 
Veteran filed a timely appeal to the United States Court of 
Appeals for Veterans Claims (Court), and pursuant to a May 2010 
Joint Motion for Remand (JMR), the Court issued an Order in May 
2010 which vacated and remanded the issue of entitlement to an 
initial rating in excess of 30 percent for PTSD for further 
adjudication. 


FINDINGS OF FACT

For the entire time period on appeal, the Veteran's PTSD has been 
productive of no more than moderate symptoms or moderate 
difficulty in social or occupational functioning as a result of 
intermittent depressed mood, sleep impairment, social isolation, 
and nightmares.  The objective medical evidence does not show 
PTSD symptomatology consistent with circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment in short-term and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); or 
impaired abstract thinking.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 30 percent 
for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 4.130, Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) Veteran 
status; (2) existence of a disability; (3) a connection between 
the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, VA 
must show (1) that any defect was cured by actual knowledge on 
the part of the claimant; (2) that a reasonable person could be 
expected to understand from the notice what was needed; or, (3) 
that a benefit could not have been awarded as a matter of law.  
See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

The Veteran's increased rating claim arises from his disagreement 
with the initial evaluation following the grant of service 
connection.  Courts have held that once service connection is 
granted the claim is substantiated, additional notice is not 
required and any defect in the notice is not prejudicial. Hartman 
v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice 
is needed under VCAA.

As to VA's duty to assist, VA has associated with the claims 
folder the Veteran's private and VA treatment records, and in 
April 2007, he was afforded a formal VA examination.  The Veteran 
is represented by an attorney, and neither the Veteran nor the 
attorney has made the Board aware of additions materials 
pertinent to the appeal.  The Board finds that no additional 
assistance is required to fulfill VA's duty to assist. Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 

Increased Rating Claims

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to 
their history.  38 C.F.R. § 4.1.  

VA should interpret reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability.  38 C.F.R. § 4.2.  Any 
reasonable doubt regarding the degree of disability should be 
resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there 
is a question as to which of two evaluations apply, the higher of 
the two should be assigned where the disability picture more 
nearly approximates the criteria for the next higher rating.  38 
C.F.R. § 4.7.  When considering functional impairment caused by a 
service-connected disorder, evaluations should be based on an 
assessment of the lack of usefulness, and adjudicators should 
consider the effects of the disabilities upon the person's 
ordinary activity.  38 C.F.R. § 4.10.  See also Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the present 
level of disability is of primary concern. See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal arises 
from the initially assigned rating, consideration must be given 
as to whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the pendency 
of the claim. Fenderson v. West, 12 Vet. App. 119 (1999).  
Moreover, staged ratings are appropriate in any increased-rating 
claim in which distinct time periods with different ratable 
symptoms can be identified. Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Applicable Law and Regulations

The Veteran contends that he is entitled to an initial rating in 
excess of 30 percent for his service connected PTSD, for symptoms 
to include, but not limited to, outbursts of anger, nightmares, 
anxiety, depression, and sleeplessness.  

Again, the Veteran appealed the decision that assigned the 
initial rating, and the Board will now consider whether a higher 
evaluation is warranted for the psychiatric disability at any 
stage since the effective date of service connection.  See 
Fenderson, supra.  

The Veteran's PTSD disability was assigned an initial 30 percent 
evaluation, effective December 3, 2002, under 38 C.F.R. § 4.130, 
Diagnostic Code 9411.  

Under this code section, a 30 percent disability evaluation is 
warranted for occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of inability 
to perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, and mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. § 4.130.

A 50 percent disability evaluation is assigned under the general 
rating formula for mental disorders where the evidence shows 
occupational and social impairment due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or stereotyped 
speech; panic attacks more than once a week; difficulty in 
understanding complex commands; impairment in short-term and 
long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. Id.

A 70 percent disability evaluation is assigned for occupational 
and social impairment with deficiencies in most areas, such as 
work, school, family relationships, judgment, thinking or mood, 
due to such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near- continuous panic or 
depression affecting ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work-like setting); and inability to establish and maintain 
effective relationships. Id. 

A 100 percent disability evaluation is assigned for total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent ability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; and memory 
loss for names of close relatives, own occupation, or own name. 
Id. 

Reports of psychiatric examination and treatment frequently 
include a Global Assessment of Functioning (GAF) score.  
According to the Fourth Edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV), a GAF scale includes scores ranging between 
zero and 100 which represent the psychological, social, and 
occupational functioning of an individual on a hypothetical 
continuum of mental health- illness.  The GAF score and the 
interpretations of the score are important considerations in 
rating a psychiatric disability. See, e.g., Richard v. Brown, 9 
Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 
(1995).  However, the GAF scores assigned in a case, like an 
examiner's assessment of the severity of a condition, is not 
dispositive of the rating issue; rather, the GAF score must be 
considered in light of the actual symptoms of the Veteran's 
disorder, which provide the primary basis for the rating 
assigned. See 38 C.F.R. § 4.126(a).) (2009).

Here, it is noted that the Veteran's GAF scores have ranged from 
55 to 90 throughout the period on appeal.  GAF scores ranging 
between 81 and 90 reflect absent or minimal symptoms (e.g., mild 
anxiety before an exam), good functioning in all areas, 
interested and involved in a wide range of activities, socially 
effective, generally satisfied with life, no more than everyday 
problems or concerns (e.g., an occasional argument with family 
members). 

GAF scores ranging between 71 and 80 reflect that if symptoms are 
present they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument; no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily falling 
behind in schoolwork). GAF scores ranging between 61 and 70 
reflect some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, and has some 
meaningful interpersonal relationships. 

Scores ranging from 51 to 60 reflect more moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers or 
co- workers).

Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, occupational or 
school functioning (e.g., no friends, unable to keep a job).

Facts and Analysis

Having carefully considered all the evidence of record in light 
of the pertinent laws and regulations, the Board finds that the 
Veteran's disability picture more nearly approximates the 
currently assigned 30 percent rating and a rating in excess of 
that amount is not warranted at any stage since the effective 
date of service connection.  See Fenderson, supra; see also Hart, 
supra.  The pertinent evidence is as follows.  

VA psychiatry treatment records reflect that the Veteran was 
treated for depression and related PTSD symptomatology beginning 
in July 2001.  An October 2001 treatment note shows that the 
Veteran was alert and oriented in all spheres.  His mood was 
euthymic with congruent affect; thought process, content, and 
speech were clear and goal oriented.  The Veteran denied having 
hallucinations or paranoia.  He did state that he experienced 
suicidal ideation in the past, but that he had never acted on it.  
He complained of insomnia, but stated that he sleep well while 
taking Ambien.  He admitted that he was very short-tempered and 
easily angered.  The diagnosis provided at that time was 
depressive disorder, with persistent insomnia.  A GAF score of 
75, which reflects no more than slight impairment was assigned.  

In January 2002, a VA psychological assessment reflects that the 
Veteran felt depressed and that he was having difficulties 
sleeping.  He denied hallucinations, paranoia, and 
suicidal/homicidal ideation.  Objectively, his appearance and 
behavior were good/normal; he was oriented to time, place, and 
person; his though process was organized; his memory, judgment, 
and insight were all intact; his speech was normal; and he 
expressed no suicidal or homicidal thoughts.  Depression was 
again diagnosed and the examiner assigned a GAF score of 90, 
which reflects absent or minimal symptoms  

A September 2002 VA treatment note reflects that the Veteran was 
"doing fine."  He denied having sleep or appetite problems, 
paranoia, or thoughts of suicide/homicide.  Objectively, he was 
alert and oriented with no thought/perceptual disturbances; his 
mood was euthymic.  His affect, speech, memory, concentration, 
judgment, and insight were intact and appropriate.  A GAF score 
of 80, which reflects transient symptoms and no more than slight 
impairment, was assigned.   

Private treatment records from Dr. McElroy, a psychologist, show 
that the Veteran had been specifically treated for PTSD since 
December 2002.  An initial diagnostic consultation dated in May 
2003 demonstrates that the Veteran had slight to moderate 
limitations in the area of social interaction; moderate 
limitations in the area of understanding and memory; and moderate 
to marked limitations in some areas of adaption and sustained 
concentration (e.g., ability to react appropriately in stressful 
situations and ability to maintain attention for extended periods 
of time).  There were no marked impairments in the areas of 
intelligence, orientation, or insight.  Dr. McElroy indicated 
that the Veteran's psychosocial stressors (Axis IV) were moderate 
to severe. 

In June 2003, a VA psychiatry note reflects that the Veteran was 
taking anti-depressants for treatment of his depressive 
symptomatology.  At that time, he denied hearing voices or 
paranoia; he had no suicidal or homicidal thoughts.  Objectively, 
the examiner found that the Veteran displayed good hygiene and 
grooming; he was cooperative, alert, and oriented to time, place, 
and person.  His mood was euthymic; he had no thought or 
perceptual disturbances, his affect was appropriate, and his 
speech was normal.  Judgment, insight, intelligence, and memory 
were intact.  He was assigned a GAF score of 80, reflecting 
transient symptoms and no more than slight impairment.  

VA treatment records from December 2004 show that the Veteran was 
"doing fairly well," but that he was easily irritated.  He 
denied problems with sleep or appetite.  Objectively, he 
displayed good personal hygiene, and he was oriented to person, 
place, and time.  There were no thought/perceptual disturbances 
present.  His memory, judgment, insight, and speech were 
intact/normal/appropriate.  The examiner assigned a GAF score of 
60, reflecting more moderate symptoms.  

VA treatment records from August and September 2005 show that the 
Veteran was, again, alert, cooperative, and oriented to time, 
place, and person.  There were no thought or perceptual 
disturbances present.  His mood was euthymic, but his affect was 
appropriate.  A GAF score of 60 was assigned.  VA treatment 
records dated in March and October 2006 essentially reflect the 
same objective findings and GAF scores of 60.  

In April 2007, a VA treatment note shows that the Veteran was 
doing "fairly well," and he denied having any problems with 
sleep or appetite.  He further denied thought or perceptual 
disturbances; homicidal and/or suicidal ideations were not noted 
by the examiner.  His mood was euthymic, and his affect was 
appropriate.  Eye contact and grooming were good/normal.  The 
examiner assigned a GAF score of 60.  

Several weeks later, in May 2007, the Veteran was afforded a VA 
examination for evaluation of his PTSD.  That examination 
objectively reflected that his speech was unremarkable; his 
affect was normal; and his mood was good.  He was oriented to 
person, place, and time.  His thought processes and content were 
also unremarkable.  Judgment, insight, and memory were not 
impaired.  Impulse control was noted as poor.  

The Veteran did report that he experienced problems with sleep 
and that he felt chronically fatigued.  He also reported having a 
single episode of a panic attack in the last 6 months.  He 
admitted that he thought about killing certain people whenever he 
would encounter them, but that there was no plan or intent to do 
so.  He also admitted that he thought about suicide, although he 
was unable to detail how often or when.  Again, there was no plan 
or intent to act on those thoughts.  With respect to social 
situations, the Veteran stated that he tried to avoid certain 
people and places; he reported that he felt different from others 
and detached.  He also stated that he felt irritable most of the 
time and that he had problems with concentration.  With respect 
to family, he reported having good relationships with all of his 
children and siblings.  He also stated that he had two close 
friends.  In summary, the VA examiner provided a PTSD diagnosis, 
and noted that the Veteran had reported suicidal thoughts, 
frequent problems with co-workers, and significant problems with 
sleep.  However, he expressly found that there was not total 
occupational and social impairment due to the PTSD.  A GAF score 
of 60 was assigned. 

In November 2007, a VA treatment note shows that the Veteran 
continued to have problems with sleep; he reported feeling 
anxious and drowsy during the day.  Objectively, however, he 
displayed good grooming/hygiene; he was oriented to time, place, 
and person; he had no thought or perceptual disturbances; his 
mood was euthymic; and his affect was appropriate.  
Homicidal/suicidal ideation was not noted.  A GAF score of 50 was 
assigned.  

In a January 2008 VA psychiatric assessment, the Veteran endorsed 
symptoms of isolation, anger, depressed mood, and avoidance.  He 
reported that, since Vietnam, he has experienced increased 
startle reflex, nightmares, and visual hallucinations.  He 
further stated that he has had difficulty getting along with 
people and that he enjoys staying home alone and being isolated.  
Objectively, his grooming, and eye contact were appropriate/good.  
His speech was fluent, goal directed, articulate, and normal.  
His mood was euthymic, but his affect was full range.  His 
thought process was linear and logical.  He denied suicidal or 
homicidal ideation.  Memory, insight, judgment, and impulse 
control were intact and/or appropriate.  A GAF score range of 58 
to 60 was provided.  

Based on the foregoing, the evidence of record does not 
approximate the criteria for the next higher, 50 percent rating, 
at any point during the appeal period.  38 C.F.R. §§ 4.7, 4.130; 
see Fenderson, 12 Vet. App. at 126.  While the Veteran reported 
that he experienced a (single) panic attack in 2007, there is no 
evidence of record which shows that panic attacks occurred more 
than once..  Moreover, the evidence outlined above fails to 
demonstrate other symptoms contemplated for a higher rating, such 
as flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; difficulty in understanding complex commands; 
impairment in short-term and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); or 
impaired abstract thinking.  See 38 C.F.R. § 4.130, Diagnostic 
Code 9411.  

In fact, VA treatment records, dated from 2001 to 2008, 
consistently reflect that the Veteran's memory, thinking, 
judgment, and speech were intact, normal and/or appropriate.  To 
the extent that disturbances of motivation and mood (depression) 
and difficulty in establishing and maintaining effective 
work/social relationships (social isolation) were reported, these 
symptoms are already provided for in the currently assigned 30 
percent rating.  The same is true for his symptoms consisting of 
chronic sleep impairment and insomnia.  

The Board acknowledges the May 2003 diagnostic report from Dr. 
McElroy in which the Veteran's "psychosocial stressors" (Axis 
IV) were described as moderate to severe in nature; moderate 
difficulties in social and occupational functioning were also 
noted.   The diagnostic report further indicated moderate to 
marked limitations in the areas of adaption and sustained 
concentration.  These marked, or severe, limitations were 
specifically limited to the Veteran's ability to react 
appropriately in stressful situations and to maintain attention 
for extended periods of time.  

Despite being described as "marked" or "severe," such 
limitations do not approximate the criteria for a higher rating.  
In this regard, contemporaneous VA treatment records show that 
the Veteran's PTSD symptoms were essentially transient, with no 
more than slight impairment, as evidenced by the assignment of a 
GAF score of 80.  See VA Psychology Note, June 2003.  Likewise, a 
December 2004 VA treatment note indicated that the Veteran was 
"doing fairly well," and that his memory, judgment, insight, 
and speech were intact/normal/appropriate.  The examiner assigned 
a GAF score of 60, reflecting more moderate symptoms.  Again, 
although some moderate impairments and marked limitations were 
noted in Dr. McElroy's May 2003 report, the symptoms described in 
the contemporaneous VA treatment reports and in the remainder of 
Dr. McElroy's report, are consistent with the 30 percent rating 
criteria.  A higher rating based on the May 2003 report, alone, 
is not warranted here.  In so finding, the Board has considered 
whether a staged rating would be appropriate here; however, for 
the reasons discussed immediately above, staged ratings per Hart 
are not warranted.  

Additionally, the evidence does not support assignment of a 
(higher) 70 percent or a 100 percent evaluation.  Although the 
Veteran reported that he had vague thoughts of suicide (without 
intent or plan) at the May 2007 VA examination, this finding is 
simply not reflective of the Veteran's PTSD symptomatology 
overall.  Indeed, suicidal ideation is not shown anywhere else in 
the record, including in the VA treatment reports immediately 
leading up to, and following the May 2007 VA examination.  In 
fact, at his January 2008 PTSD assessment, he expressly denied 
having suicidal thoughts or ideations.  For these reasons, and in 
light of the contemporaneous findings which do not show suicidal 
ideation, a higher evaluation based on this single report alone, 
is not warranted.  

Again, the Board has considered whether a staged rating would be 
appropriate here per Hart.  However, in the absence of other 
(serious) symptomatology at that time, a higher, staged rating 
based upon the Veteran's report of "vague thoughts of suicide" 
is not warranted.  Indeed, that same VA examination also 
reflected that the Veteran's affect was normal and his mood was 
good.  He was oriented to person, place, and time.  His thought 
processes and content were also unremarkable.  Judgment, insight, 
and memory were not impaired.  

Furthermore, with respect to the 70 percent rating, the Veteran 
does not exhibit occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood.  Nor does he exhibit 
total occupational and social impairment so as to warrant a 100 
percent rating.  Indeed, the May 2007 VA examiner expressly found 
that the Veteran did not exhibit total occupational or social 
impairment.  In this regard, the Veteran himself admitted that he 
had good relationships with his children and siblings; he also 
stated that he had two close friends.  With respect to 
occupational impairment, the Veteran reported that irritability 
and lack of concentration had caused workplace problems in the 
past; nevertheless, at his most recent VA examination, he 
indicated that he was employed as a full-time general contractor, 
and that he had been working with that employer for a period of 
one year thus far.  

The Board additionally notes that that the Veteran's mental 
health care providers have, on occasion, assigned the Veteran a 
GAF score of 50, which is indicative of some serious symptoms.  
See VA Psychiatry Note, November 2007.  However, the Board also 
notes that numerous VA treatment records reflect the assignment 
of a GAF score of 60, which is indicative of moderate symptoms or 
moderate difficulty in social and occupational functioning 
(italics added for emphasis).  Upon review of the competent 
evidence, the Board finds that the GAF score of 60 is more 
consistent with the medical evidence of record that addresses the 
Veteran's actual symptoms and level of functioning.  This is 
especially true in light of the fact that despite the severity of 
his PSTD symptoms, the Veteran is employed and able to maintain 
close relationships with his family members and several friends, 
even though his impulse control was described as poor on just one 
occasion.  In fact, the November 2007 treatment report in which 
he was assigned a GAF score of 50 does not show serious symptoms 
such as suicidal ideation, severe obsessional rituals, frequent 
shoplifting, or any serious impairment in social, occupational or 
school functioning (e.g., no friends, unable to keep a job).  
Rather, it appears that the GAF score of 50 was assigned to 
reflect increased sleep disturbance; however, this is 
symptomatology, alone, is not commensurate with a disability 
picture of 50 percent.  Again, chronic sleep impairment has 
already been contemplated within the currently assigned 30 
percent rating.  Accordingly, such characterization more closely 
approximates the schedular criteria associated with an initial 30 
percent evaluation for the Veteran's PTSD.  

All things considered, the record as a whole does not show 
persistent symptoms that equal or more nearly approximate the 
criteria for an evaluation higher than 30 percent at any time 
during the period on appeal. See Hart, supra. That is to say, the 
Veteran's PTSD has been no more than 30 percent disabling during 
this period, so his rating cannot be "staged" because the 30 
percent evaluation represents his greatest level of functional 
impairment attributable to PTSD during the time period on appeal.  

Finally, in determining that the criteria for a higher rating 
have not been met, the Board has considered the rating criteria 
in the General Rating Formula for Mental Disorders not as an 
exhaustive list of symptoms, but as examples of the type and 
degree of the symptoms, or effects, that would justify a 
particular rating.  The Board has not required the presence of a 
specified quantity of symptoms in the rating schedule to warrant 
the assigned rating for PTSD. See Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).

The Board considered the doctrine of reasonable doubt; however, 
as the preponderance of the evidence is against the Veteran's 
claim for an initial rating in excess of 30 percent for PTSD, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).



ORDER

Entitlement to an initial rating in excess of 30 percent for PTSD 
is denied.  



____________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


